NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                               Submitted December 17, 2014 
                                 Decided January 22, 2015 
                                               
                                           Before 
 
                          ANN CLAIRE WILLIAMS, Circuit Judge
                           
                          DIANE S. SYKES, Circuit Judge 
                           
                          DAVID F. HAMILTON, Circuit Judge 
 
No. 14‐2565 
 
JOSE ARRIAGA‐HERNANDEZ,                        Petition for Review of an Order of the 
      Petitioner,                              Board of Immigration Appeals. 
                                                
      v.                                       No. A200‐838‐740 
 
ERIC H. HOLDER, JR., 
Attorney General of the United States, 
      Respondent. 
 
                                        O R D E R 

    Jose  Arriaga‐Hernandez,  a  35‐year‐old  Mexican  citizen,  petitions  for  review  of  the 
denial  of  his  motion  to  reconsider  the  denial  of  his  application  for  cancellation  of 
removal. We deny the petition. 
     
    Arriaga‐Hernandez applied for relief based on his family ties and length of residence 
in the United States. He had entered the United States without inspection in 1997 and 
married a U.S. citizen in 2001, and together they had three children. His wife’s petition 
                                                 

   We  granted  the  petitioner’s  unopposed  motion  to  waive  oral  argument.  Thus,  the 
appeal is submitted on the briefs and record. See Fed. R. App. P. 34(f). 
No. 14‐2565                                                                                  Page 2 
 
for  his  immigrant‐spouse  visa  was  approved  in  2005,  but  at  that  time 
Arriaga‐Hernandez did not want to leave his family and return to Mexico to retrieve his 
visa. In 2010, after he was arrested for driving under the influence, the Department of 
Homeland  Security  charged  him  with  removability  as  an  alien  present  in  the  United 
States  without  being  admitted  or  paroled.  See 8  U.S.C.  § 1182(a)(6)(A)(i). 
Arriaga‐Hernandez, acting pro se, conceded removability before an immigration judge 
and applied for cancellation of removal under 8 U.S.C. § 1229b(b)(1). 
     
    At  his  removal  hearing,  Arriaga‐Hernandez  testified  about  his  life  in  the  United 
States and the hardships his family would face if he were removed to Mexico. According 
to Arriaga‐Hernandez, he has been the sole financial supporter of his wife and children, 
and if he left the country they would probably relocate to live with his wife’s family in 
Joliet,  Illinois,  amidst  gang  activity.  Arriaga‐Hernandez  also  testified  about  his  arrest 
record, admitting that he had been arrested for a minor traffic offense almost every year 
from 1997 to 2011 and once for domestic battery in 2002. 
     
    The  immigration  judge  deemed  Arriaga‐Hernandez  ineligible  for  cancellation  of 
removal. The judge found that Arriaga‐Hernandez likely met the requirement of being 
physically  present  in  the  United  States  for  a  continuous  period  of  ten  years,  but  he 
could  not  show  ten  years  of  good  moral  character,  as  required  under  8  U.S.C. 
§ 1229b(b)(1)(A) and (B). The judge determined that Arriaga‐Hernandez was statutorily 
barred  from  showing  good  moral  character  because  he  had  been  imprisoned  for  six 
months  for  his  DUI  conviction.  See id.,  § 1101(f)(7)  (finding  of  good  moral  character  is 
barred  if  alien  was  confined  for  180  days  or  more  during  the  ten‐year  period).  In  any 
event, the judge continued, Arriaga‐Hernandez was unable to demonstrate good moral 
character because his numerous traffic offenses revealed a “complete disregard for the 
laws of the United States.” Nor did Arriaga‐Hernandez establish, the judge added, that 
the  potential  economic  hardship  to  his  wife  and  children—who  would  remain  in  the 
United  States  upon  his  removal—qualified  as  “exceptional  and  extremely  unusual 
hardship.”  See id.,  § 1229b(b)(1)(D).  Finally,  the  judge  observed  that 
Arriaga‐Hernandez’s  approved  visa  petition  provided  him  an  alternative  means  to 
acquire lawful status in the United States. The Board of Immigration Appeals upheld the 
judge’s ruling.   
     
    Arriaga‐Hernandez  then  filed  a  motion  to  reconsider  in  which  he  argued  that  his 
six‐month incarceration did not bar a finding of good moral character and that he had 
shown exceptional and extremely unusual hardship by testifying about the anticipated 
economic difficulties and gang violence that his family would face if he were removed. 
No. 14‐2565                                                                                   Page 3 
 
The BIA denied the motion, finding no error of fact or law in its previous decision. See 8 
C.F.R. § 1003.2(b)(1). 
     
    In  his  petition  for  review,  Arriaga‐Hernandez  challenges  only  the  judge’s  earlier 
conclusion  that  his  six‐month  incarceration  barred  a  finding  of  good  moral  character. 
But  our  review  is  limited  to  the  denial  of  Arriaga‐Hernandez’s  motion  to  reconsider 
because  he  did  not  file  a  timely  petition  for  review  of  the  underlying  denial  of  his 
application  for  cancellation  of  removal,  see El‐Gazawy v. Holder, 690 F.3d  852, 857  (7th 
Cir.  2012);  Muratoski  v.  Holder,  622  F.3d  824,  829–30  (7th  Cir.  2010),  and  he  does  not 
challenge  the  denial  of  that  motion.  Even  if  we  could  review  the  immigration  judge’s 
denial  of  cancellation,  Arriaga‐Hernandez  fails  to  contest  the  judge’s  alternative  and 
independent grounds for denying relief: the significance of his frequent traffic offenses 
for  the  moral‐character  inquiry  and  his  failure  to  show  exceptional  and  extremely 
unusual  hardship  to  his  family  upon  his  removal.  See 8  U.S.C.  § 1229b(b)(1); 
Marin‐Garcia  v.  Holder,  647  F.3d  666,  669  (7th  Cir.  2011).  Even  if  we  found  an  error 
regarding his incarceration, those other, unchallenged findings would bar relief. 
     
    Accordingly, we DENY the petition for review.